Order entered February 1, 2019




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01317-CV

                     THE ESTATE OF MAX D. HOPPER, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-03238-1

                                            ORDER
       Before the Court is court reporter Jackie Galindo’s third request for an extension of time

to file the record. She explains she has completed about half of the record of the four-week jury

trial and is “hopeful” she can complete the rest “in another 30 to 60 days.”

       We GRANT the extension request and ORDER the reporter’s record be filed no later

than March 15, 2019. Because the record was first due November 29, 2018, we caution that

further extension requests will be disfavored.

                                                          /s/   KEN MOLBERG
                                                                JUSTICE